—Judgment, Supreme Court, New York County (Herman Cahn, J.), entered February 20, 1992, which in a proceeding pursuant to CPLR article 78 to annul respondents’ determination rejecting petitioner’s request for a lump-sum payment of accrued leave upon retirement, granted respondents’ motion to dismiss the proceeding as barred by the Statute of Limitations, unanimously affirmed, without costs.
Respondent agency’s determination to reject petitioner’s request for a lump-sum payment had "its impact” upon petitioner when he received the agency’s letter returning the form he used to make such a request and advising him that it was "no longer required” to prepare a Managerial Lump-Sum Payment Plan because of his demotion to a non-managerial position (see, Matter of Edmead v McGuire, 67 NY2d 714; Matter of Kurland v McLaughlin, 122 AD2d 947, 948). Since the proceeding was not commenced within four months thereafter, it was properly dismissed as time-barred (CPLR 217). Concur—Ellerin, J. P., Ross, Asch, Kassal and Rubin, JJ.